     Case 2:18-cv-04241-DJH Document 30-1 Filed 01/16/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF ARIZONA
 9   William Price Tedards, Jr.; Monica Wnuk;        Case No. 2:18-cv-4241-PHX-DJH
10   Barry Hess; Lawrence Lilien; and Ross
     Trumble,                                        [PROPOSED] ORDER GRANTING
11                                                   DEFENDANT DOUG DUCEY’S
                             Plaintiffs,             MOTION FOR EXPEDITED RULE
12   v.                                              16 CONFERENCE
13
     Doug Ducey, Governor of Arizona, in his
                                                     Assigned to Hon. Diane J. Humetewa
14   official capacity, and Jon Kyl, Senator of
     Arizona, in his official capacity,
15
                             Defendants.
16
17
            The Court, having considered Defendant Doug Ducey’s Motion for Expedited
18
     Rule 16 Conference, and good cause appearing,
19
            IT IS ORDERED granting the Motion for Expedited Rule 16 Conference.
20
            IT IS FURTHER ORDERED setting a Rule 16 Conference on ______________,
21
     2019 at ________ a.m./p.m.
22
23
24
25
26
27
28

     PHX 332876352
